PER CURIAM.
Appellant, Gregory Whitaker, appeals the summary denial of his motion pursuant *1300to Florida Rule of Criminal Procedure 3.850. In his motion, Appellant alleged, inter alia , that trial counsel was ineffective because (1) counsel failed to take any depositions or otherwise "look into [Appellant's] case," and (2) Appellant informed counsel that he was sick on the morning of trial and that he was therefore unable to think clearly.
Although these claims were facially insufficient as alleged, Appellant was not given an opportunity to amend his claims. See Fla. R. Crim. P. 3.850(f). Therefore, we reverse as to these two claims with instructions that the trial court give Appellant an opportunity to amend. We otherwise affirm.
AFFIRMED in part; REVERSED in part; and REMANDED.
COHEN, C.J., EVANDER and EISNAUGLE, JJ., concur.